ORDER
JAFFA F. STEIN of VOORHEES, who was admitted to the bar of this State in 1983, and who thereafter was temporarily suspended from the practice of law by Order of this Court filed January 4, 2006, and who remains suspended at this time, having tendered her consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that JAFFA F. STEIN is disbarred by consent, effective immediately; and it is further
*246ORDERED that respondent’s name be stricken from the roll of attorneys and that she be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.